  Case 9:21-cv-81360-DMM Document 1 Entered on FLSD Docket 08/05/2021 Page 1 of 7


ProSe1(Rev.12/16)ComplaintforaCivilCase


                                   U NITED STATESD ISTRICT C OURT
                                                                 forthe
                                                   southemDistrictofFlorida U7
                                                                             k
                                                                             -'
                                                                     Division

                   Hopkins,Michell
                                 eE                                       CaseNo.
                                                                                       (tobehlled/?lby//:cClerk'
                                                                                                               sQf/icc,
                                                                                                                      l
                             Plainttls)
r'ls- ïfcthejùllnameofeachplai   ntiffwho9Jff?7gthiscomplaint.            Jm'
                                                                            y Trial: (checkoae,
                                                                                              l     Yes V No
J/-l/lcnalnesofallfàep/tzfllf?
                             y.l.
                                kcannotptilttkespaceabove,
pleasewrite %& attached'
                       'inthespaceandattachan additional
pagewff/lthejdllistofnames)
                             -V-
                                                                                    FILED BY o Tus                 D C.
                                                                                                                    .
                        Vogt,Debra
                       Cindy,O l
                               stein
                                                                                             Atls 25 2g21
                       Defendalltls)                                                        ANGELA E.NOBLE
('
 I
 K-ffcthefullafpaeofeachJC/-
                           fVJJSZIJwhoi
                                      sl/cf/igsued.J-
                                                    /-/àc                                  CL
                                                                                           s ERo;
                                                                                            o.
                                                                                            -   Knt)
                                                                                                   ..
                                                                                                    RD
                                                                                                    L  ISJRB.
                                                                                                      .-/ CI
                                                                                                          .
namesofallthedefeltdantscannotstin#7espaceabove,please
write f'
       Jecattached''fn thespacecaJ attachJ?padditioltalpage
withthejtlllistofnames)

                                          COM PLAINT FOR A CIVIL CASE

         ThePartiesto ThisCom plaint
         A.       ThePlaintiffts)
                  Providethe information below foreachplaintiffnamed in the complaint. Attach additionalpagesif
                  needed*                                                                       z
                                                                                                ,
                                                                                                 .--'
                           N ame                              Hopkins, Michelle E                             ..
                           StreetAddress                      PO Box 18091
                           City and Cotmty                    W estPalm Beach
                           State and Zip Code                 FL,33416-8091
                           TelephoneNllrnber                  561-324-3028
                           E-mailAddress                      mswhopkinslgmaijcom

         B.       TheDefendanqs)
                  Providetheinformationbelow foreachdefendantnamed inthecomplaint,whetherthedefendantisan
                  individual,agovernmentagency,an organization, ora corporation.Foran individualdefendant,
                  includetheperson'
                                  sjob ortitle(çknown).Attachadditionalpagesifneeded.
  Case 9:21-cv-81360-DMM Document 1 Entered on FLSD Docket 08/05/2021 Page 2 of 7


ProSe1(Rev.12/16)ComplaintforaCivilCase

                 DefendantNo.1
                          Name
                          Job orTitle(êknown)      supervi
                                                         sor, Licensed ClinicalSupervisor
                          StreetAddress            5757 N. oixie Hwy
                          City and County          FortLauderdale, and Broward Cqq
                                                                                           q-!y
                                                                                           -

                          State andZip Code        Florida, 33334
                          TelephoneNumber          954-734-200c
                          E-mailAddress(ifknown)   Debra.
                                                         vogtRuhsinc.com

                 DefendantN o.2
                          N ame
                                                   Cinpy,Olstein
                          Job orTitle (fkltown)    Licensed MentalHeaIth Coupsell herapjyl         - -- .. - . . ..... -

                          StreetAdclress
                                                   475.
                                                   .   / N.DixieHwy. .-  ..-. .. ..- -.-          .- - . - .. . . - -

                          City and County
                                                   FodLauderdl/a-gqj--
                                                                     opward CN rl!y - --              . .-   .   .   .

                          State and Zip Code       Fl
                                                    orida,33334
                          TelephoneNumber          954-734-2000
                          E-m ailAddress(êknown)   Cindy.olstein@ushinc.
                                                                       com

                 DefendantNo.3
                        N am e
                          Job orTitle (fknown)
                          StreetAddress
                          City and County
                          State and Zip Code
                          TelephoneNumber
                          E-mailAddress(çknown)

                 DefendantNo.4
                          Nam e
                          Job orTitle (kknown)
                          StreetAddress
                          City and County
                          State and Zip Code
                          TelephoneNumber
                          E-mailAddressofknown)



                                                                                                                         Page2 of 5
  Case 9:21-cv-81360-DMM Document 1 Entered on FLSD Docket 08/05/2021 Page 3 of 7


ProSe1(Rev.12/16)ComplaintforaCivilCase

II.     BasisforJurigdiction

        Federalcourtsarecourtsoflimitedjurisdiction(limitedpower).Generally,onlytwotypesofcasescanbe
        heard in federalcourt:casesinvolving afederalquestion and casesinvolving diversity ofcitizenship ofthe
        parties.Under28U.S.C.j 1331,acasearisingundertheUnitedStatesConstitutionorfederallawsortreaties
        isafederalquestion case.Under28U.S.C.j 1332,acaseinwhichacitizenofoneStatesuesacitizenof
        anotherStateornation andtheamountatstakeismorethan $75,000 isadiversityofcitizenship case. In a
        diversity ofcitizenship case,no defendantmay bea citizen ofthesame Stateasany plaintiff.

        W hatisthebasisforfederalcourtjmisdiction? (checkallthatapply)
               7 Federalquestion                           Diversity ofcitizenship


        Fillouttheparagraphsin thissection thatapply to thiscase.

        A.       lftheBasisforJurisdiction IsaFederalQuestion
                 Listthespecifk federalstamtes,federaltreaties,and/orprovisionsoftheUnited StatesConstitution that
                 areatissuein thiscase.
                  29.754




        B.       IftheBasisforJurisdiction IsDiversity ofCitizenship

                           ThePlaintiffts)
                                   Iftheplaintiffisan individual
                                   Theplaintiff, (hame) Hopkins,Michelle E                         ,isacitizen ofthe
                                   Stateof(hame) Florida                                    .

                           b.      lftheplaintiffisacorporation
                                  Theplaintiff, (hame)                                             ,   isincorporated
                                  underthelaw softheState of(hame)
                                   and hasitsprincipalplaceofbusinessin the Stateof(name)


                           (lfmorel/icnoneplaintt isncpict'
                                                          fin l7,cconvlaint,attacha?;additionalpageprovidinglhc
                           sameinformationforeachadditionalplaint# )
                           TheDefendantts)
                                   lfthedefendantisan individual
                                  Thedefendant, (name) cindy,Olstein,LMHC                         ,isacitizen of
                                  theStateof(name) Florida                                      .Orisacitizen of
                                  (t-
                                    orcijilt??t;tiol,
                                                    )

                                                                                                                Page 3of 5
  Case 9:21-cv-81360-DMM Document 1 Entered on FLSD Docket 08/05/2021 Page 4 of 7


ProSel(Rev.12/16)Compl
                     aintfbraCi
                              vilCase


                        b.       Ifthedefendantisa corporation
                                 The defendant, (name) oebra,Vopt,LCSW                     ,isincomoratedunder
                                 thelawsofthe Stateof(hame) ylorida                                 ,andhasits
                                 principalplaceofbusinessintheStateof(name) FortLauderdl eBehpyjpq: HeaIth
                                                                                              -                    .
                                 Orisincorporatedunderthelawsofêoreignnation)
                                 and hasitsprincipalplaceofbusinessin (halne)

                        (Ifmorethanonedefendantisnamedfnthecomplaint,attachanadditionalpageproviding the
                        sameinformationforeachadditionaldefendant)
                        TheAmountin Controversy

                         The am ountin controversy-theam ounttheplaintiffclaim sthedefendantowesortheamountat
                         stake-ismorethan $75,000,notcounting interestand costsofcom't,because(explainll




IH .    StatementofClaim

        W ritea shortand plain statem entoftheclaim , Do notmakelegalarguments. State asbriefly aspossiblethe
        factsshow ingthateach plaintiffisentitled to the dam agesorotherreliefsought. Statehow each defendantwas
        involved and whateach defendantdid thatcaused theplaintiffharm orviolated theplaintiffsrights,including
        thedatesand placesofthatinvolvementorconduct. Ifm ore than one claim isasserted, numbereach claim and
        write ashortand plain statementofeach claim in a separate paragraph. Attach additionalpagesifneeded.
       Please see attachm ent.




IV.     Relief

        Statebriefly and precisely whatdam agesorotherrelieftheplaintiffasksthecourttoorder. Do notm akelegal
        argum ents.Includeany basisforclaim ing thatthewrongsalleged arecontinuing atthepresenttime.Include
        theamountsofany acttlaldamagesclaimed f0rtheactsalleged and the basisfortheseamotmts. lncludcany
        punitive orexemplary dam agesclaim ed,theamounts,and thereasonsyou claim you areentitled to actualor
        punitive money damages.
       Iam requesting thatthe courts have the information removed from my recordwith FortLauderdale Behavioral
       Health Recordsand damages into the sum of75,000 due to mentalemotion and defamation ofcharacter. Iam
       also requesting thatnew policy and proceduresare putin place thatthisexperience neverhappenstoanyone
       else in the future.Ibelieve and know thatIwaswrongfullyterminated on the basis ofplagiari
                                                                                               sm . Iadhere and
       uphold the NASW CodeofEthicsand Idid nothave any know ledge the docum entswasplagiarized. lhave never
       been terminated from a place ofemploymentand the supervisordid notallow me to advocateformyself.

                                                                                                         Page4 of 5
Case 9:21-cv-81360-DMM Document 1 Entered on FLSD Docket 08/05/2021 Page 5 of 7




  DebraVogtrequested that1,M ichelle Hopkins,initiate a M archm an ActAssessment:

      1) Ms.VogtwasawareoftheIackofexperiencethatIhad incompletingthetask.
      2) Ms.VogtInsistedthatIcompetethe MarchmanActAssessmentwithoutanyassistanceandthat
         training had been given to m e.
         M s.Vogtstated thattrainingwasprovided on completion ofM archmanActAssessm ent, when
         in factthere wasonly a staffm eetingw here Iiterature wasprovided to everyone presentatthe
         m eeting.

      4) Ms.VogtmadeaccusationthatIhad plagiarizedthedocument;although,Idid notcompletethe
         M archm an ActAssessm ent.
  Cindy Olstein provided me instruction on how to completethe M archman Act:
      1. M s.Olstein instructed m e to remove specific inform ation from the M archmanActAssessm ent.
         M s.Olstein initiated the M archman ActAssessm enton herofficedesktop, and she onl
                                                                                          y
         requested m y signature aftercom pletion.


  1,M ichelle Hopkins,worked atFt.Lauderdale BehavioralHeaIth Iocated in Ft. Lauderdale,Florida.ltwas
  requested ofm e to initiate a M archman ActAssessm entby Debra Vogtw ho knew thatIdid nothave
  anyexperience on how to com plete an M archmanActAssessment. On6/28/2020CindyOl        stein-
  LicensedMentalHeaI
                   thCounselor(LMHQ initiatedthe MarchmanActassessment;al
                                                                        though Ms.Vogt
  wasvery adam antthatIcom plete the M archmanAct.Icom pleted the M archmanActAssessm entunder
  the instruction and supervision ofCindyOlstein,LM HC,who advised m eto rem ove inform ation from the
  MarchmanActAssessment.CindyOlsteincalled DebraVogtonSunday,6/28/2020to inform herof
  m issing docum entation,which wasthe ''Fam ily Petition'',atthatpointDebraVogtasked Cindy Olstein
  w hy isshe com pleting the M archmanActAssessm ent,perCindy statem entw hich Iwas in the room the
  with Cindy when DebraVogtwasconversing with Cindy Olsteinvia cellphone and textm essages.
  Cindy statedto Debra,M ichelle doesnotknow how to com plete an M archm an ActAssessment. Debra
  informed CindyOlsteinthatI(Michelle Hopkins)hadtocompletetheMarchmanActAssessmentand
  thatIwasprovided training. AtthatpointCindy Olsteinstopped working on the M archman Act
  Assessm ent;however,sheagreed to assistthisw riterwiththe M archm an ActAssessmentthatshe
  initiatedonherdesktop.CindyOlsteinaskedthatI(Michelle)comeoverto herdeskduetothefactthat
  she had begunthe M archm anActAssessment On06/29/2020,Ms.Vogtcontacted meviamypersonal
                                              .

  cellphone to inform me thatthe Marchm an ActAssessmentw as plagiarized;however, Ihad no
  knowledge thatthe M archman ActAssessmentwas plagiarized. Iasked if1can com e in and correctthe
Case 9:21-cv-81360-DMM Document 1 Entered on FLSD Docket 08/05/2021 Page 6 of 7



  issues,she stated thatshewould contactm e Iaterand thatshe would callCindy Olstein to re-do the
  M archm an ActAssessm ent.

  On6/30/2020,Ms.Vogtnotifiedmeandinformed methatIwasterminateddueto plagiarism ofan
  M archm an ActAssessmentw hich wasnotinitiated by me.The M archman ActAssessm entasIstated
  abovew asinitiated by M s.Olstein and lsignedthe docum ent. ln my attem ptsto explainto M s.Vogt,
  Cindy Olstein initiated the assessm ent;M s.Vogtasked me why do Icontinue to mention Cindy nam e
  because she wasthe one who initiated the M archm an ActAssessment. M s.Vogtdid not
  terminateCindyOlstein;however,shecontactedCindyOlsteinon06/29/2020tocompleteanew
  M archm an ActAssessment,AsIstated,Ido nothave any experience in com pleting M archman Act
  Assessm ent.

  Cindyisexperienced with M archm an ActAssessm entand she hascom pleted m ultiple M archm an Act
  Assessm ent.On each unitthere isa camera.The cam era willshow myselfand Cindy Olsteinentering
  into the patientroom .Ido nothave any reason to providefalse information. A Staf'fM eeting Agenda
  (3)pagesofinformationcoveredduringstaffmeeting.Ms.Vogt,indicatedIrecei
                                                                       vedtrainingonhow to
  complete M archmanActAssessm ent,Irecalled receiving samplesofhow to complete a M archmanAct
  Assessm ent,ata staffm eeting;however;a training and staffmeeting are two di/erententity. Iwill
  continueto makethis be known thatIdid notreceive anytraining ofsuch in a staffm eeting in reference
  to M archman ActAssessm ent.
  Case 9:21-cv-81360-DMM Document 1 Entered on FLSD Docket 08/05/2021 Page 7 of 7


ProSel(Rev.12/16)Compl
                     aintforaCivilCase




V.      Certifk ation and Closing

        UnderFederalRuleofCivilProcedtlre 11,by signing below,Icertify to thebestofmy knowledge, infonuation,
        andbeliefthatthiscomplaint:(1)isnotbeingpresented foranimproperpurpose,suchastoharass,cause
        unnecessarydelay,orneedlesslyincreasethecostoflitigation;(2)issupportedbyexisting1aw orby a
        nonfrivolousarplmentforextending,modifying,orreversingexistinglaw;(3)thefactualcontentionshave
        evidentiary supportor,ifspecitk ally so identifed,willlikely haveevidentiary supportafterareasonable
        opportunity forfartherinvestigationordiscovery;and(4)thecomplaintothenvisecomplieswith the
        requirementsofRule 11.

                 For PartiesW ithoutan Attorney

                 lagreeto providethe Clerk'sOfficewith any changesto my addresswherecase-related papersm ay be
                 served. lunderstand thatmy failureto keep a currentaddresson filewith theClerk'sOffice may result
                 in thedism issalofm y case.

                 oateofsigning: : < .s$ ..




                 SignatuzeofPlaintiff          *
                 PrintedN ame ofPlaintiff    Michelle E.Hopkins

        B.       ForAttorneys

                 Date ofsigning:

                 SignatureofAttonzey
                 PrintedN am eofAttorney
                BarNumber
                Name ofLaw Finn
                 StreetAddress
                 State andZip Code
                TelephoneNumber
                E-m ailAddress




                                                                                                           Page 5of 5
